McCay, Judge.
The proof of conversion in this case is conclusive. Without doubt, Mr. Seago applied this note to his own use. He negotiated it, got what he thought its value for it. This was a conversion, to-wit: an application of it to his own use— although, therefore, there may have been error in the charge as to the effect of a demand and refusal, still the defendant was not hurt because the proof of conversion is conclusive. A demand and refusal is not conversion; it is only evidence of conversion, and to make it such, it must appear that the defendant had it in his power to deliver. But if the conversion be proven in fact, as was clearly done here, no other evidence was necessary, and the charge of the Court as to the effect of a demand and refusal is immaterial ; 2 Georgia, 116; 1 Georgia, 381. An attorney or other person taking a note for collection is only a bailee of it. Pie has no right to use it in any other way than his authority justifies: Story on Agency, 224; 6 East., 537; 7 East., 4; 13 Mass., 398; See also the case of Goodwin vs. May, 23 Georgia, 205. Nor does the evidence show such delay by the true owner to demand his rights as to amount to a ratification of the act of his agent. There is no evidence that he delayed at all after he knew or had any hint as to what had been done with the note. He had a right to presume that the agent had failed to collect the note, and was holding it for him, nor was the presumption at all unreasonable; indeed, in the circumstances of the country it was the most natural of all presumptions.
Whatever may be the common law rule as to the title acquired by the purchaser of a promissory note, payable to bearer, from one who has no right to it, our Code settles it, that unless the note be not yet yet due, it stands on the same footing as other property. Section 2597 of our Code pro*231vides that the seller can convey no better title than he has himself. The bona fide purchaser of a negotiable paper, not dishonored, or of money or bank bills, or other recognized currency, will be protected, though the seller had none. To say that an agent or bailee, intrusted with property, may, because he has the possession — which is, as to personal property, h prima fade title — may sell it, contrary to his authority, and divest the title of the true owner, would be to break up the whole system of agents, bailees, etc. See the case of First National Bank of Macon vs. Nelson & Company, 38 Georgia, 391.
Judgment affirmed.